Appeal dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that an appeal does not lie (NY Const, art VI, § 3, subd b, par [7]). Moreover, the order appealed from does not finally determine the action within the meaning of the Constitution; it involves a question of discretion of the type not reviewable by this court (Cohen and Karger, Powers of the New York Court of Appeals, § 147, pp 586-587); and a substantial constitutional question is not directly involved (CPLR 5601, subd [b], par 1).